Title: To George Washington from Edmund Randolph, 16 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 16. 1794.
          
          E. Randolph has the honor of sending to the President a letter from Mr Short, received
              yesterday; and two books, containing his shares in the
            companies. Those in the James river company are a hundred, and in Potowmac fifty—See
            page 26. in the blue book, and 12. in the red book.
          
            [P.S.] A letter from the Superintendants of the people of St Domingo at Baltimore is
              also ⟨e⟩nclosed.
          
        